Exhibit 13.2 CERTIFICATION OF BRAD MCCARTHY, CHIEF FINANCIAL OFFICER OF PARNELL PHARMACEUTICALS HOLDINGS LTD PURSUANT TO SECTION18 U.S.C. SECTION1350, AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Parnell Pharmaceuticals Holdings Ltd. (the “Company”) on Form20-F for the period ending June 30, 2014, as filed with the Securities and Exchange Commission on the date hereof (the “Report”), the undersigned hereby certify that to the best of our knowledge: 1. The Report fully complies with the requirements of Section13(a)of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/Brad McCarthy Name: Brad McCarthy Title: Chief Financial Officer
